Name: Commission Regulation (EEC) No 140/93 of 27 January 1993 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  food technology
 Date Published: nan

 28. 1 . 93 Official Journal of the European Communities No L 19/15 COMMISSION REGULATION (EEC) No 140/93 of 27 January 1993 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 11 (3) thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 2921 /90 (3), as last amended by Regulation (EEC) No 1939/92 (4), sets the aid for skimmed milk processed into casein or caseinates ; whereas given the market trend for these products and that for skimmed milk powder the aid should be reduced : Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 2921 /90 the amount of 'ECU 7,00' is replaced by 'ECU 6,30 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 215, 30 . 7. 1992, p. 64. (3) OJ No L 279, 11 . 10 . 1990, p. 22. (4) OJ No L 196, 15. 7 . 1992, p. 17 .